Citation Nr: 1428289	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bipolar disorder 

2.  Entitlement to service connection an acquired psychiatric disorder other than bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her sister



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to July 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Roanoke, Virginia, RO.  

The Veteran testified before the undersigned Acting Veterans Law Judge during a January 2011 videoconference hearing.  A transcript of that hearing is of record.  The Board remanded this case for additional development in June 2011.

The Veteran has made repeated requests for copies of records in her claims file.  See November 2012 and May 2013 Statements.  These statements indicate that she wanted to retrieve certain records including those from a VA Medical Center.  As the Board remands to supplement the claims file with VA Medical Center records, the Board cannot adequately satisfy her records request at this time.  The records request is REFERRED to the Agency of Original Jurisdiction (AOJ) for action upon completion of the development directed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board must remand this case to obtain additional VA treatment records.  The Veteran submitted a March 2011 statement indicating that she received ongoing psychiatric care through the Salem, Virginia, VA Medical Center and that her treating psychiatrist had entered an opinion regarding service connection into her VA treatment records in March 2011.  The last set of the Veteran's VA treatment records were obtained in February 2009.  The Board remands to obtain the Veteran's VA treatment records.  Disabled Amer. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records concerning psychiatric care from the Salem, Virginia, VA Medical Center from February 2009 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Then, the RO should readjudicate the claims.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

